DETAILED ACTION

Status of Claims

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This action is in reply to the remarks and/or arguments for Application 15/170,573 filed on 20 November 2020.
Claims 1, 12, 19, and 20 have been amended.
Claims 1-20 are currently pending and have been examined.

Response to Remarks/Arguments

A. Claim Rejections - 35 U.S.C. § 101:

Claims 1-20 stand rejected under U.S.C. § 101 because the claimed invention was directed to non-statutory subject matter. 

1. Applicant argues that improvements to the efficiency of the data processing and data structure management provide the requisite significantly more of the eligibility analysis. 

Examiner respectfully disagrees. The claims do not include limitations that are "significantly more" than the abstract idea because the claims do not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. Note 

In the instant application, the additional elements comprise the use of generic computer components (i.e., processor, communication interface), that does not amount to significantly more when considered individually, when combined an inventive concept is not found in the conventional and generic arrangement of the additional element, i.e., mere use of the devices described as intermediaries, which are applied to carry out the abstract idea of facilitating settlement (clearing) and/or default processing of a financial transaction through the use of a guarantee instrument in an automated manner, which also does not amount to significantly more than the abstract idea itself. 

The elements of the instant process, when taken alone, each execute in a manner routinely and conventionally expected of these elements. The elements of the instant process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. There are no improvements to another technology or technical field, no improvements to the functioning of the computer itself, transformation or reduction of a particular article to a different state or thing or any other meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment as a result of performing the claimed method. 

Moreover, claiming the improved speed or efficiency inherent with applying the abstract idea on a computer does not provide a sufficient inventive concept, nor does claiming the improved speed or efficiency inherent with applying the abstract idea on a computer provide a sufficient inventive concept. See Bancorp Servs., LLC v. Sun Life Assurance Co. of Can., 687 F.3d 1266, 1278 (Fed. Cir. 2012) (“[T]he fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.”); CLS Bank, Int’l v. Alice Corp., 717 F.3d 1269, 1286 (Fed. Cir. 2013) (en banc) aff’d, 134 S. Ct. 2347 (2014) (“[S]imply appending generic computer functionality to lend speed or efficiency to the performance of an otherwise abstract concept does not meaningfully limit claim scope for purposes of patent eligibility.” (citations omitted)).

In this instance, the elements /features invokes computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit). Similarly, "claiming the improved speed or efficiency inherent with applying the abstract idea on a computer" does not provide an inventive concept. Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015). 

There is no actual improvement made to the operations or physical structure of the additional elements claimed. There are no actual improvements to another technology or technical field, no improvements to the functioning of the computer itself, and there are no meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment evident in the claims. Applicant’s argument is therefore unpersuasive. 

2. Applicant argues that the claimed systems and methods provide a technological improvement.

Examiner respectfully disagrees.  The claims are not directed to a technological improvement inasmuch as the computer related devices recited is no more than a field of use and/or merely recites a field of use in which the steps recited are intended to be applied, and, which only serves to perform generic computer functions known to the industry. While the claim requires concrete, tangible components such as a “processor”, a “communication network”, the specification makes clear that the recited physical components merely provide a generic environment in which to carry out the abstract idea. 

It has been recently clarified that a relevant inquiry at step one is “to ask whether the claims are directed to an improvement to computer functionality versus being directed to an abstract idea.” See Enfish, LLC v. Microsoft Corp., No. 2015-2044, slip op. at *11 (Fed. Cir. May 12, 2016). Claims “directed to an improvement in the functioning of a computer” with claims “simply adding conventional computer components to well-known business practices,” or claims reciting “use of an abstract mathematical formula on any general purpose computer,” or “a purely conventional computer implementation of a mathematical formula,” or “generalized steps to be performed on a computer using conventional computer activity” have been contrasted. 

The claims here are not directed to a specific improvement to computer functionality. Rather, they are directed to the use of conventional or generic technology in a nascent but well-known environment. The specification does not describe a new “processor”, a “communication network”, or a new physical combination of any of the elements. The specification fails to provide any technical details for the tangible components but instead predominantly describes the system and methods in purely functional terms. 

For example, the devices described are generic and perform generic computer functions. (See, e.g., [0067] “… computer system 600 may include a processor 602, e.g., a central processing unit (CPU), a graphics processing unit (GPU), or both. The processor 602 may be a component in a variety of systems. For example, the processor 602 may be part of a standard personal computer or a workstation. The processor 602 may be one or more general processors, digital signal processors, application specific integrated circuits, field programmable gate arrays, servers, networks, digital circuits, analog circuits, combinations thereof, or other now known or later developed devices for analyzing and processing data”; [0081] “Processors suitable for the execution of a computer program include, by way of example, both general and special purpose microprocessors, and anyone or more processors of any kind of digital computer”. In other words, the focus of the claim is not on an improvement of the recited computer-related devices.

For the role of a computer in a computer-implemented invention to be deemed meaningful in the context of the analysis, it must involve more than performance of “well-understood, routine, and conventional activities previously known to the industry.” Content Extraction, 776 F.3d at 1347-48 (quoting Alice, 134 S.Ct. at 2359).

For these reasons, the claims are not directed to a solution to a “technological problem” as was the case in Diamond v. Diehr, 450 U.S. 175 (1981)…Nor do the claims attempt to solve “a challenge particular to the Internet.” DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256-57 (Fed. Cir. 2014); cf. Intellectual Ventures I, 792 F.3d at 1371 (because the patent claims at issue did not “address problems unique to the Internet, DDR has no applicability.”). Instead, the claims, as noted, are simply directed to the abstract idea of facilitating settlement (clearing) and/or default processing of a financial transaction through the use of a guarantee instrument in an automated manner. 

These steps fall squarely within precedents finding generic computer components insufficient to add an invention concept to an otherwise abstract idea. Alice, 134 S.Ct. at 2360 (“Nearly every computer will include a ‘communications controller’ and a ‘data storage unit’ capable of performing the basic calculation, storage, and transmission functions required by the method claims.”); Content Extraction, 776 F.3d at 1345, 1348 (“storing information” into memory, and using a computer to “translate the shapes on a physical page into typeface characters,” insufficient to confer patent eligibility); Mortg. Grader, 811 F.3d at 1324-25 (generic computer components such as an “interface,” “network,” and “database,” fail to satisfy the inventive concept requirement); Intellectual Ventures I, 792 F.3d at 1368 (a “database” and “a communication medium” are all generic computer elements”); BuySAFE v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014) (“That a computer receives and sends the information over a network – with no further specification – is not even arguably inventive.”). In sum, the recited physical components behave exactly as expected according to their ordinary use. Thus, it is found that the application is directed to patent-ineligible subject matter. Accordingly, Applicant’s argument is unpersuasive. 

The rejection is therefore maintained.

Claim Rejections - 35 USC § 101

35 U.S.C. § 101 reads as follows: 

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites: A computer implemented method for data structure management in connection with clearing a transaction for a market participant, the computer implemented method comprising: 

maintaining, by an account processor associated with a clearing house, a market participant account data structure for the market participant; 

maintaining, by the account processor, a guaranty fund data structure representative of a guaranty fund contribution made by a clearing member in support of the market participant; 

receiving, via a communication interface configured for communications via a network, transaction data for the market participant in connection with the transaction, the transaction data comprising market data, the market data reflecting a change in a position of the market participant for the transaction; 

determining, by a transaction processor and based on the received transaction data, a variation margin data level for settlement of the transaction and for which only the market participant is responsible such that the clearing member is relieved of a duty to record or report a notional amount of the transaction, and such that clearing the transaction lacks margin-related data processing and storage of margin-related data by a computer system at the clearing member, and such that the computing system at the clearing member does not act as an intermediary computing system in clearing the transaction; 

determining, by the transaction processor and based on the received transaction data, a guaranty fund contribution data level for the transaction and for which the clearing member is responsible; 

transmitting, via the communication interface, data indicative of the determined guaranty fund contribution data level and the determined settlement data level; 

adjusting, by the account processor, the market participant account data structure in accordance with the determined settlement data level to clear the transaction; and 

adjusting, by the account processor, the guaranty fund data structure in accordance with the determined guaranty fund contribution data level to clear the transaction.  

The claim is directed to a method (e.g., process) which is one of the statutory categories of invention and involves steps carried out by the various computer-related devices or components of merely determining data/information – e.g., storing (maintaining), receiving, transmitting, comparing (determining settlement vs. contribution data levels), updating (adjusting) data and/or information associated with a transaction.

The limitations as drafted, that, under its broadest reasonable interpretation, covers certain methods of organizing human activity – fundamental economic principles, practices or concepts; sales activity; following set of instructions; commercial or legal interactions (agreements in the form of contracts; business relations); managing personal behavior of relationships or interactions between people (including teachings, following rules or instructions), inasmuch as the claimed method as a whole is directed towards facilitating settlement (clearing) and/or default processing of a financial transaction through the use of a guarantee instrument in an automated manner, but for the recitation of generic computer components. Merely determining data requirements in association with utilizing a guarantee instrument to manage settlement risk in a trading transaction falls within the certain methods of organizing human activity (fundamental economic practice) grouping of abstract ideas. Nothing in the claim element precludes the steps from the organizing human interactions grouping. Accordingly, for these reasons, the claim recites an abstract idea.

Facilitating risk management in association with settlement/clearing/default processing of a trading transaction is a basic economic practice and, thus, an abstract idea (Alice Coro. Pty. Ltd. v. CLS Bank Int’l, Bilski v. Kappos, BuySAFE Inc., v. Google Inc., Ultramercial Inc., v. Hulu, LLC). Because the claim is directed to the performance of financial transactions, it is thus directed to an abstract idea. See Manual of Patent Examining Procedure (“MPEP”) § 2106.04(a)(2)(I)(A).

The judicial exception is not integrated into a practical application. The claim as a whole merely describes how to generally apply the abstract concept identified. The claim recites the additional element – using a computer device to perform the step(s) comprising: “. . . determining, by a transaction processor and based on the received transaction data, a variation margin data level for settlement of the transaction and for which only the market participant is responsible such that the clearing member is relieved of a duty to record or report a notional amount of the transaction, and such that clearing the transaction lacks margin-related data processing and storage of margin-related data by a computer system at the clearing member and such that the computing system at the clearing member does not act as an intermediary computing system in clearing the transaction”; “determining, by the transaction processor and based on the received transaction data, a guaranty fund contribution data level for the transaction and for which the clearing member is responsible”; . . . “adjusting, by the account processor, the market participant account data structure in accordance with the determined settlement data level to clear the transaction”; “adjusting, by the account processor, the guaranty fund data structure in accordance with the determined guaranty fund contribution data level to clear the transaction . . .”. However, the computer device is recited at a high-level of generality and is merely invoked as a tool (intermediary) to perform the steps recited such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Moreover, nothing in the steps involve an improvement to the conventional functioning of a computer or to any other technology, applying or using a judicial exception with, or, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing aside from merely using a computer as a tool to perform an abstract idea while also generally linking the use of the judicial exception to a particular technological environment or field of use. As such, the additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is therefore directed to an abstract idea.

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the claim as a whole merely describes how to generally apply the concept comprising collecting (receiving), accessing, storing, processing (comparing, matching) and transmitting data and/or information, which are akin to the computer functions of: i. receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)); ii. performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."); iii. electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); iv. storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93, which are recognized by the courts as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. If the additional element (or combination of elements) is no more than well-understood, routine, conventional activities previously known to the industry, which is recited at a high level of generality, then this consideration does not favor eligibility. The additional element of using the computer devices recited to perform the steps recited amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. Therefore, the claim is ineligible.

Independent claims 12, 19 and 20 recite substantially the same limitations as claim 1 above and are ineligible for the same reasons. The subject matter of claims 12, 19 and 20 corresponds to the subject matter of claim 1 in terms of a system (e.g., machine). Therefore the reasoning provided for claim 1 applies to claims 12, 19 and 20 accordingly.

Dependent claims 2-11 and 13-18, when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations only refine the abstract idea further.

The claims add further details and contain limitations that narrow the scope of the invention. However, these details do not result in significantly more than the abstract idea itself. As explained in the December 16, 2014 Interim Eligibility Guidance from the USPTO (in reference to the BuySAFE, Inc. v. Google, Inc. decision), further narrowing the details of an abstract idea does not change the § 101 analysis since a more narrow abstract idea does not make it any less abstract. 

For instance in claims 2 and 13 the step “detecting a default by the market participant; and coordinating seizure of assets identified in the market participant account data structure upon detecting the default” under the broadest reasonable interpretation, is a further refinement of methods of organizing human activity such as fundamental economic principles, practices or concepts (mitigating risk); following set of instructions; managing interactions between people because these steps describe the intermediate steps of the process.

For instance in claims 3 and 14 the step “adjusting, by the account processor, the market participant account data structure to reflect seizure of assets listed in the market participant account data structure in event of a default of the market participant” under the broadest reasonable interpretation, is a further refinement of methods of organizing human activity such as fundamental economic principles, practices or concepts (mitigating risk); following set of instructions; managing interactions between people because these steps describe the intermediate steps of the process.

For instance in claims 4 and 15 the step “determining, by the transaction processor and based on the received transaction data, an initial margin data level for the transaction and for which the market participant is responsible” under the broadest reasonable interpretation, is a further refinement of methods of organizing human activity such as fundamental economic principles, practices or concepts (mitigating risk); following set of instructions; managing interactions between people because these steps describe the intermediate steps of the process.

For instance in claims 5 and 16 the step “adjusting, by the account processor, the market participant account data structure to reflect seizure of the initial margin in event of a default of the market participant” under the broadest reasonable interpretation, is a further refinement of methods of organizing human activity such as fundamental economic principles, practices or concepts (mitigating risk); following set of instructions; managing interactions between people because these steps describe the intermediate steps of the process.

For instance in claims 6 and 17 the step “implementing a loss recovery procedure in event of the default of the market participant and after seizure of the determined initial margin” under the broadest reasonable interpretation, is a further refinement of methods of organizing human activity such as fundamental economic principles, practices or concepts (mitigating risk); following set of instructions; managing interactions between people because these steps describe the intermediate steps of the process.

For instance in claims 7 and 18 the step “wherein implementing the loss recovery procedure comprises adjusting the guaranty fund data structure to reflect seizure of the guaranty fund contribution of the clearing member” under the broadest reasonable interpretation, is a further refinement of methods of organizing human activity such as fundamental economic principles, practices or concepts (mitigating risk); following set of instructions; managing interactions between people because these steps describe the intermediate steps of the process.

For instance in claim 8 the step “wherein the market data reflects changes in a value of collateral for the transaction” under the broadest reasonable interpretation, is a further refinement of methods of organizing human activity such as fundamental economic principles, practices or concepts (mitigating risk); following set of instructions; managing interactions between people because it describes the data used in the process.

For instance in claim 9 the step “wherein the transaction is configured to facilitate the market participant acting as a cash borrower” under the broadest reasonable interpretation, is a further refinement of methods of organizing human activity such as fundamental economic principles, practices or concepts (mitigating risk); following set of instructions; managing interactions between people because these steps describe the intermediate steps of the process.

For instance in claim 10 the step “wherein the transaction is configured to facilitate the market participant acting as a cash lender” under the broadest reasonable interpretation, is a further refinement of methods of organizing human activity such as fundamental economic principles, practices or concepts (mitigating risk); following set of instructions; managing interactions between people because these steps describe the intermediate steps of the process.

For instance in claim 11 the step “wherein the transaction comprises a repo transaction” under the broadest reasonable interpretation, is a further refinement of methods of organizing human activity such as fundamental economic principles, practices or concepts (mitigating risk); following set of instructions; managing interactions between people because it describes the data used in the process.

In all the dependent claims, the judicial exception is not integrated into a practical application because the limitations are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. Also the claims do not affect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; the claims do not affect a transformation or reduction of a particular article to a different state or thing; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment. In addition, the dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claims as a whole, do not amount to significantly more than the abstract idea itself. For these reasons, the dependent claims also are not patent eligible.

Viewed individually and in combination, these additional elements do not provide meaningful limitations to transform the abstract idea such that the claims amount to significantly more than the abstraction itself.

Accordingly, the present pending claims are not patent eligible and are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.




Conclusion

Claims 1-20 are rejected.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Clifford Madamba whose telephone number is 571-270-1239. The examiner can normally be reached on Mon-Thu 7:30-5:00 EST Alternate Fridays.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II, can be reached at 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CLIFFORD B MADAMBA/Primary Examiner, Art Unit 3692